United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Collins, CO, Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2046
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 2, 2011 appellant, through his representative, filed a timely appeal from
the March 101 and June 22, 2011 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). OWCP found that the weight of the medical evidence, as represented by the
opinion of Dr. Stephen Dinenberg, a Board-certified orthopedic surgeon selected as an impartial
medical specialist under 5 U.S.C. § 8123(a), established that appellant’s total right knee
replacement and impairment were causally related to the natural progression of his preexisting
osteoarthritis and not to his federal employment.2 Appellant’s representative argues, among
other things, that OWCP did not properly select the impartial medical specialist.
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s initial
merit decision was issued on March 10, 2011, the 180-day computation begins, to determine the timeliness of the
appeal from that decision, March 11, 2011. 180 days from March 11, 2011 was September 7, 2011. Since using
September 13, 2011, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal
rights as to the appeal from the March 10, 2011 decision, the date of the postmark is considered the date of filing.
The date of the U.S. Postal Service postmark is September 2, 2011, which renders the appeal timely filed from both
the March 10 and June 22, 2011 decisions. See 20 C.F.R. § 501.3(f)(1).
2

Appellant, a letter carrier, sustained a temporary aggravation of preexisting right knee osteoarthritis in the
performance of duty. He later underwent a total knee replacement, which OWCP did not approve.

The Board finds that this case is not in posture for decision. OWCP has not established
that it properly selected the impartial medical specialist.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.3
OWCP has an obligation to verify that it selected the impartial medical specialist in a fair
and unbiased manner. It maintains records for this very purpose.4 The case file includes an
undated ME023 iFECS report, which indicates that appellant’s referee appointment was
scheduled with Dr. Dinenberg. The record, however, contains no screenshots that substantiate
the proper selection of Dr. Dinenberg. Thus, the Board cannot ascertain whether Dr. Dinenberg
was properly selected under OWCP selection procedures.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures that were designed to achieve this result are
scrupulously followed, may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.5
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue a de novo decision.6

3

Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 19, 2008).

5

H.W., Docket No. 10-404 (issued September 28, 2011).

6

Appellant has requested oral argument before the Board. Given the disposition of this appeal, however, oral
argument is unnecessary. 20 C.F.R. § 501.5(a) (oral argument may be held in the discretion of the Board).

2

IT IS HEREBY ORDERED THAT the June 22 and March 10, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and the case remanded for proceedings
consistent with this order of the Board.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

